Citation Nr: 1721242	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  09-40 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for traumatic arthritis, left hip.

2. Entitlement to an increased rating in excess of 10 percent for left knee torn meniscus.

3.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis, right knee.

4.  Entitlement to an increased rating in excess of 10 percent for traumatic arthritis, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to November 1977 and from July 1979 to November 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This claim was previously before the Board in April 2016, at which time the Board remanded it for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA examinations of his left hip, right knee, left knee and lumbar spine disabilities were in December 2014.  The Board has reviewed those examination reports and notes that they are not adequate, as it does not appear that any passive, weightbearing or non-weightbearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion measurements of the opposite undamaged joint). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination so as to determine the current severity of his left hip, right knee, left knee and lumbar spine disabilities.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must be performed. 

The hip, knees, and lumbar spine must be tested in both active and passive motion, in weightbearing and non-weightbearing and, if possible, with range of motion of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veterans claim for increased evaluation of his left hip, right knee, left knee, and lumbar spine disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


